         Case 5:20-cv-00617-FB-ESC Document 69-1 Filed 01/04/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


Anna Gonzalez and Ronald K. Page, Plaintiffs

vs.                                                Case No.: 5:20-cv-00617
State Farm Life Insurance Company,
Defendant


                                               ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Sophia G. Gold                                      , counsel for

Anna Gonzalez and Ronald K. Page                  , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Sophia G. Gold                         may appear on behalf of Anna Gonzalez and Ronald K. Page

in the above case.

       IT IS FURTHER ORDERED that Sophia G. Gold                                          , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the               day of January                            , 20 21     .




                                                   UNITED STATES DISTRICT JUDGE
